Citation Nr: 1338688	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  12-14 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In its January 2010 rating decision, the RO denied service connection for depression disorder not otherwise specified.  The Veteran's private treatment records include diagnoses of depression and anxiety.  The U.S. Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the depression claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.

Documents on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any documents.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that as part of his military occupational specialty (MOS) as Security Police, he guarded the border of Clark Air Base in the Philippines.  He contends members of a communist faction consistently infiltrated the border of the base, and that he was ordered to shoot to kill any communists that attempted illegal entry into the base.  The Veteran states that there were at least one to five casualties a day, and that dealing with these events became very depressing.  Although these events are not corroborated by the record, and VA at this point lacks specific information so as to attempt verification, the Board acknowledges that an MOS of Security Police is one that can involve exposure to stressful experiences.

Upon VA examination in January 2010, the VA examiner noted an entry in the Veteran's service treatment records that he had expressed symptoms of adjustment reaction, and that he was having difficulty with one particular noncommissioned officer (NCO).  While the VA examiner diagnosed depression disorder not otherwise specified, he opined that the current diagnosis was not the same as, or a result of, the Veteran's conflict with the NCO or the adjustment reaction shown during active duty.  The Board finds the January 2010 VA examination inadequate, as the examiner did not address the possibility that the Veteran's duties as Security Police in the Philippines could be related to his acquired psychiatric disorder(s).  On remand, the RO or AMC should provide the Veteran with a new VA examination.  

Additionally, the January 2010 rating decision and the May 2012 statement of the case indicate that the Veteran's VA treatment records dated from April 2008 through May 2008 were evidence of record.  The Board finds no VA treatment records associated with the claims file, or on the Virtual VA or VBMS systems.  On remand, the RO or AMC should obtain all relevant VA treatment records. 

On remand the RO or AMC should also obtain the Veteran's service personnel records.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's service personnel records from the appropriate records repository.  Efforts to obtain these records should be documented in the claims folder.

2. The RO/AMC should ask the Veteran to identify all treatment for his acquired psychiatric disorders, to include depression and anxiety.  The RO/AMC should obtain all identified private treatment records, to include treatment records by Florida Psychiatric Associates.  The Veteran's assistance should be requested as needed.  All relevant VA treatment records should be obtained.  All obtained records should be associated with the claims file.

3. For items #1 and #2, the RO/AMC must perform all necessary follow-up indicated, including to contact the service department for assistance.  If the records are not available, the RO or AMC should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

4. After the above development has been completed, and after any records obtained have been associated with the claims file, schedule the Veteran for an appropriate VA examination.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should interview the Veteran and elicit a full history, to include the claimed stressful events during the Veteran's active duty service, which may be related to any current acquired psychiatric disorders.

All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After reviewing the claims folder, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to identify any current acquired psychiatric diagnoses.  For each such current diagnosis, and any diagnosis of an acquired psychiatric disorder of record during the timeframe on appeal, the examiner is asked to provide his/her opinion whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the diagnosis is related to or caused by the Veteran's active duty service, to include a stressful event as reported by the Veteran.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


